EXHIBIT 10.1

 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

AMENDMENT NUMBER ONE

 

TO THE R&D SERVICES AGREEMENT

 

(1) Framatome, a simplified joint stock company, (“Société par actions
simplifiée”), organized and existing under the laws of France, having its
registered office at 1 place Jean Millier, 92400 Courbevoie, France, registered
at the French Trade registry of Nanterre under the N° 379 041 395 RCS Nanterre,
represented by Bernard Fontana, Chief Executive Officer, (hereinafter referred
to as “Framatome”)    (2) Lightbridge Corporation, 11710 Plaza America Dr.,
Suite 2000, Reston, Virginia 20190, USA, a Nevada corporation (hereinafter
referred to as “Lightbridge” or “LTBR”)    (3) Enfission LLC, 11710 Plaza
America Dr., Suite 2000, Reston, Virginia 20190, USA, a Delaware corporation
(hereinafter referred to as “Enfission”)

 

(each of Framatome, Lightbridge and Enfission, a “Party” and collectively, the
“Parties”)

 

This Amendment Number One (“Amendment One”) amends the 14 November 2017 R&D
Services Agreement (“RDSA” or “Agreement”) signed between AREVA NP SAS and
Lightbridge Corporation(each of AREVA NP and Lightbridge an “Original Party” and
collectively, the “Original Parties”), and shall be deemed effective
retroactively as of January 25, 2018.

 



1. The Original Parties to the RDSA drafted the RDSA in a manner contemplating
that a JV to be established between Framatome Inc. (a Framatome U.S. based
subsidiary) and Lightbridge would become a party to the RDSA.



 

As set forth in section 16.3 of the RDSA, in the framework of the French nuclear
sector’s reorganization, AREVA NP went through a spin-off of most of its
activities to its subsidiary New NP on December 31 2017 (“Spin-Off’); the
corporate name of New NP has been changed and has been, since January 4th 2018,
“Framatome”. As the result of the Spin-Off, Framatome took over, as a whole, all
of the rights and obligations of AREVA NP under the RDSA, as of December 31
2017.

 

On January 25, 2018, Framatome Inc. and Lightbridge formed this JV, naming it
Enfission, LLC (“Enfission”).

 



2. Framatome and LTBR now desire to formally add Enfission as a party to the
RDSA, and Enfission, LLC, intending to be fully bound by the terms of the RDSA,
hereby agrees to become a party to the RDSA, with all rights, privileges, duties
and obligations attendant thereto. Amendment One thus amends the RDSA by adding
Enfission as a party to the Agreement. As such, the LTBR, Framatome and
Enfission, LLC are hereinafter referred to individually as a “Current Party” and
collectively as the “Current Parties” to the RDSA.



 

  1

   



 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

   



3. The Current Parties hereby agree to further amend the RDSA as follows:



 



 

A. All references throughout the RDSA to any duties, obligations, rights,
privileges and the like to be accorded solely or additionally to the JV once
formed or established, shall be interpreted and given effect so as to recognize
that Enfission was formed/established as of January 25, 2018.

 

 

 

 

B. The names “AREVA NP SAS,” “AREVA NP” and “ANP” used in the preamble of the
RDSA, and all uses of such terms throughout the RDSA are deleted and replaced
with “Framatome.”

 

 

 

 

C. All uses of “Areva, Inc.” throughout the RDSA are deleted and replaced with
“Framatome, Inc.”

 

 

 

 

D. Section 1.41 (definition of “JV”) is deleted in its entirety and replaced
with the following:

 

 

 

 

 

1.41 “JV” or “Enfission” means Enfission. LLC. a U.S. limited liability company
(LLC), established under the laws of the state of Delaware USA and jointly owned
by Framatome. Inc. and Lightbridge.



  



 

E. Section 1.57 (definition of “Parties”) is modified as follows:

 

 

 

 

 

1.57 “Parties” means ANP Framatome and LTBR (subject to the provisions of
Section 16.3) as controlled (as defined in Section 1.3) at the date of the
execution of the present Agreement, and Enfission. “Party” has a correlative
meaning.



 



 

F. Section 2 (Exhibits) is amended as follows:

 

 

 

 

 

[. . .]

 

(k) Exhibit K (Personnel categories and corresponding Unit Rates); and

 

(1) Exhibit L (signed and binding Confidentiality Agreement); and

 

(m) Exhibit M (Purchasing from Authorized Vendors and Vendor Payment
Processing).



 



 

G. Section 5.1(b) (Budget Related to the Roadmap), ninth paragraph, is modified
as follows:

 

 

 

 

 

No Party shall have any obligation to implement changes to the Roadmap and/or
development schedule, resources, and cost estimates unless previously approved
in writing by the Project 1 Steering Committee, and no Party shall have any
obligation to make any additional payments to any other Party on account of any
such changes, unless the Project 1 Steering Committee has duly approved any such
changes and the Parties have agreed to such changes in writing through a new or
amended Work Release Notice.



 



  2

   



 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 



 

H. Section 5.2 (Work Release Notices) is modified as follows:



 



 

i) The Section 5.2 heading is modified to state:

 

 

 

 

 

Work Release Notices and Purchases from Authorized Vendors and Vendor Payment
Processing



 



 

ii) After the fourth paragraph, the following language is added:

 

 

 

 

 

Enfission personnel shall follow the “Purchasing from Authorized Vendors and
Vendor Payment Processing” guidelines set forth in Exhibit M. These guidelines
govern the process of purchasing goods and/or services from authorized vendors,
and the process of paying authorized vendors for those goods and services.



 



 

I. Section 5.5 (Subcontracting) is modified as follows:



 



 

i) After the third paragraph, the following language is added:

 

 

 

 

 

For the sake of clarity, the above-mentioned written approval is required for
each of the Subcontracted tasks, even if the Subcontractor has already been
approved in order to perform another Subcontracted task.

 

 

 

 

ii)

The fourth paragraph, second sentence is modified to state: These arrangements,
unless expressly consented to in writing by the other Parties on a case by case
basis. shall require that the obligations provided in this Agreement (including
without limitation the obligations in Section 6, Section 7, Section 10, and
Section 11) shall also apply to such Subcontractors.



  



 

J. Section 9.2 (Invoicing) is modified as follows:



 



 

i. The first paragraph is modified to state: From the Effective Date to the
earlier of the JV formation date, or January 31, 2018, the currency of invoicing
or of payment shall be in EURO. The Parties shall execute an amendment to this
Agreement prior to such date to ensure that immediately after ouch date
Lightbridge or the JV, as applicable, shall receive invoice; and remit payment
in U.S. Dollars. In the amendment, the engineering rates for each R&D Service
Provider’s European resources shall he converted from EURO to U.S. Dollars at
then current spot exchange rato plus the actual and reasonable currency hedging
cost incurred by the R&D Service Provider assuming the foreign exchange risk.
Upon conversion of the engineering rate; from EURO into U.S. Dollars, such
engineering rates. The currency of invoicing or of payment shall be in U.S.
Dollars. The engineering rates for each R&D Service Provider’s European
resources shall remain unchanged until the end of the calendar year. When
incurred by Framatome for hedging the EUR/USD currency risk in each applicable
calendar year (% to be agreed between the Parties) to the engineering rates in
each applicable calendar year.



 



  3

   



 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

 

ii. The fourth paragraph is modified to state: By the end of the first week of
each month, each R&D Provider shall send to Accounts Payable at Lightbridge (or
the JV, once it is established), an electronic copy of its invoice together with
the supporting documentation corresponding to the hours spent for each Unit Rate
category, for each task, during the previous month by the R&D Provider for the
performance of the R&D Activities and any additional expenses incurred during
this period as provided under Section 9.3(b). All hours for such previous month
shall be timely submitted and invoiced as provided herein. To the extent that
the R&D Provider fails to timely submit hours as provided in this paragraph, the
JV shall be relieved of all liability for payment of such untimely submitted
hours.

 



 

K. Section 9.4 (Subcontracting / Investment Expenses) is modified as follows:

 

 

 

 

 

Subcontracting activities and investment expenses (such as but not limited to
equipment, tools, materials, and licenses) managed by ANP Framatome SAS
engineers should shall be invoiced to LTBR (or the JV, once formed).
Subcontracting activities conducted by third parties, activities conducted by
Framatome technical centers in Karlstein and Erlangen DTI, and Framatome
investment expenses shall be invoiced based on actual cost + ANP margin equal to
[*****]% (value creation by ANP engineers) plus an administrative treatment fee,
not to exceed ] [*****]%.



 



 

L. The following language is added as new Section 16.14:

 

 

 

 

 

Electronic Transmittals and Signatures. The Parties intend to conduct business
under this Agreement by electronic means. Each document arising out of or
referenced in this Agreement, and which a Party has sinned and transmitted
electronically to the other (and evidenced by a delivery confirmation receipt),
shall be intended as and constitute an original and deemed to contain a valid
signature of the Party for all purposes acknowledging, consenting to,
authorizing and approving the terms of such document or any subject matter
applicable- thereto and shall satisfy any and all requirements in this Agreement
for a document or signature to be “in writing” or “written”.



 



 

M. The Exhibits are amended as follows:



 



 

i. Deleting Exhibit K (Personnel Categories and Corresponding Unit Rates) and
replacing the same with the attached updated Exhibit K (Personnel Categories and
Corresponding Unit Rates in U.S. Dollars —January 25, 2018 — December 31, 2018)

 

 

 

 

ii. Adding, after Exhibit L, the attached Exhibit M (Purchases from Authorized
Vendors and Vendor Payment Processing)



 

All other terms and conditions of the Agreement remain unchanged.

  

This Amendment One may be executed by the Current Parties in one or more
counterparts, all of which shall be considered one and the same, and all of
which shall have an effective date of January 25, 2018. All other sections of
the RDSA in effect prior to this Amendment One shall continue in full force and
effect.

 

[Signature page follows.]

 



  4

   



 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

IN WITNESS WHEREOF, the undersigned, who are all of the Current Parties to the
RDSA, intending to be legally bound, have executed this Amendment One as of the
date(s) set forth below, with such Amendment One to be deemed effective as of
January 25, 2018.

 



LIGHTBRIDGE CORPORATION

 

 

 

 

 

 

By:

/s/ Seth Grae

 

Date: July 2, 2018                                         

Name:

Seth Grae

 

 

Title:

President and Chief Executive Officer

 

 



 



FRAMATOME SAS

 

 

 

 

 

 

By:

/s/ Bernard Fontana

 

Date: July 3, 2018                                          

Name:

Bernard Fontana

 

 

Title:

Chief Executive Officer

 

 



 



ENFISSION, LLC

 

 

 

 

 

 

By:

/s/ Seth Grae

 

Date: July 2, 2018                                             

Name:

Seth Grae

 

 

Title:

President and Chief Executive Officer

 

 



 



  5

   



 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

Exhibit K

 

Personnel Categories and Corresponding Unit Rates in U.S. Dollars

 

January 25, 2018 — December 31, 2018

 

Framatome SAS / Framatome Inc.

 

Hedging FX rate utilized: [*****] USD to 1 Euro

 

Personnel category

Unit Rate in US $/h for US Personnel

Unit Rate in $/h for non-US Personnel

Expert (France)

Advisory Engineer or Technical consultant (US)

[*****]

[*****]

Senior Engineer France)

Principal Engineer (US)

[*****]

[*****]

Engineer (France)

Engineer 111/IV (US)

[*****]

[*****]

Technician/operator (France) Engineer I/II (US)

[*****]

[*****]

 

Lightbridge

 

Personnel Category

 

Unit Rate in US Dollars per Hour

 

Advisory Engineer or Technical Consultant

 

[*****]

 

Principal Engineer

 

[*****]

 

Engineer III/W

 

[*****]

 

Engineer I/II

 

[*****]

 



  6

   



 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

Exhibit M

 

Purchasing from Authorized Vendors and Vendor Payment Processing

 

PROCEDURE:

 

Purchasing from Authorized Vendors and Vendor Payment Processing

   

SECTION Number:

 

P2P

 

 

I. PURPOSE

 

The purpose of this policy is to establish formal guidelines governing the
process of purchasing goods and/or services from authorized vendors, and over
the process of paying authorized vendors for those goods and services.

 

 

II. APPLICABILITY

 

These guidelines apply to all user departments who requisition materials,
supplies, services, or equipment. They also apply to the Accounting department
responsible for issuing payments to vendors.

 

 

III. RESPONSIBILITIES

 

[*****]

 

 

IV. DEFINITIONS

 

Purchase Requisition (PR): represents the request made by a user department with
a business need to acquire goods and/or services.

 

 

7


   



 

[*****] Portions of this exhibit have been redacted pursuant to a confidential
treatment request. An unredacted version of this exhibit has been filed
separately with the Commission.

 

Purchase Order (PO): is a financially controlled document and all POs must be
accounted for and subject to audit. It commits Enfission funds for the value of
goods and/or service specified in the PO, and authorizes the vendor to deliver
and charge Enfission for the goods and services specified in the PO.

 

Work Release Notice (WRN): is an agreement between Framatome and Lightbridge
companies that establishes the tasks to be performed by the two entities and the
corresponding budget cost expected to be incurred to perform and complete those
tasks to achieve the objectives of the Enfission joint venture.

  

 

V. GUIDELINES

 

[*****]

 

 

VI. EFFECTIVE DATE

 

This procedure shall become effective upon approval.

 

 







  



Original

Revision No. _____1_____

  

APPROVED: [MONTH]/[DAY]/[YEAR]

APPROVED BY:

JOB POSITION



 

 



8

